Citation Nr: 0939257	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-24 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  A current diagnosis of hepatitis C is of record.

2.  The Veteran's service treatment records show no evidence 
of hepatitis C or liver dysfunction.

3.  The medical evidence of record does not relate the 
Veteran's current hepatitis C diagnosis to his military 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran contends that his hepatitis C was 
the result of one or more of several inservice events: air 
gun inoculations prior to his Vietnam service; exposure to 
tainted blood unloading ships with wire cable and helping 
injured Vietnamese in Vietnam; high-risk sexual activity 
while in Vietnam; obtaining a tattoo in service.  He also 
argues that he has never had a blood transfusion, used 
intravenous drugs, or had high-risk sexual activity after 
service, so his only possible exposure to hepatitis C was 
from one or more of the claimed inservice events.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the Veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The risk factors for hepatitis C include intravenous drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine abuse, high-risk sexual activity, accidental exposure 
while a health care worker, and various percutaneous 
exposures such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes, or razor blades.  
See Veterans Benefits Administration All Station Letter 98-
110 "Infectious Hepatitis" (Nov. 30, 1998).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show no evidence of 
hepatitis C, liver dysfunction, or other related symptoms, to 
include on his March 1969 service separation examination.  He 
was treated for flu-like symptoms in May 1969, but there is 
no evidence that this was a manifestation of liver 
dysfunction or hepatitis, or was more than a single acute 
episode.  The first pertinent postservice medical evidence of 
record is the Veteran's May 2005 initial visit with VA for 
medical care.  At that time, routine laboratory tests 
resulted in a diagnosis of hepatitis C.  Further VA 
outpatient treatment records reflect that the Veteran began 
treatment for hepatitis C with Interferon and Ribavirin in 
February 2006.  The diagnosis of hepatitis C was continued 
through the time of the May 2006 VA examination.

Despite the above, the probative and persuasive evidence of 
record does not show that the Veteran's hepatitis C is 
related to service.  The Veteran's Department of Defense Form 
DD-214, Armed Forces of the United States Report of Transfer 
of Discharge, reflects a military occupational specialty of 
"duty soldier;" other service personnel records note 
assignment as a heavy vehicle driver.  However, no medical or 
related occupational specialties or related tasks, in which 
the veteran would have been exposed to blood, are noted in 
the remaining service personnel records.  Moreover, while the 
Veteran indicated during his May 2009 hearing that he was 
only exposed to blood products in service, he stated in a 
June 2005 VA outpatient treatment record that he was exposed 
to blood "off and on" in the postservice period, to include 
during his 30 year history of employment as a firefighter.  
Thus, at a minimum, the cumulative evidence reflects both 
inservice and postservice exposure to blood products.  

In addition to the inconsistencies with respect to blood 
exposure noted above, the Veteran denied ever using 
intravenous drugs in service during his May 2009 Board 
hearing.  However, during an October 2005 VA outpatient 
visit, he admitted a distant history of intravenous drug use.  
While that record did not indicate whether the intravenous 
drug use was during service or subsequent to service, the 
fact remains that the law clearly prohibits direct service 
connection for a disease (e.g. hepatitis C), resulting from 
willful misconduct due to the abuse of illegal drugs.  
38 U.S.C.A. §§ 105(a), 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.301(a) (2009).  

Further, the only objective medical opinion of record did not 
find that the Veteran's hepatitis C was related to service.  
In March 2007, a VA physician concluded that it was less 
likely than not that the Veteran's hepatitis C was incurred 
in service, because there was nothing in the service records 
to indicate inservice exposure to hepatitis C.  There are no 
other objective medical opinions of record to contradict this 
opinion, and no reason not to find it probative.  Although 
the Veteran has asserted that he experienced episodes of flu-
like symptoms in service, which could have been the onset of 
hepatitis C, the service treatment records do not reflect 
that any tests for hepatitis C were conducted, and the 
Veteran is not medically qualified to opine as to the 
pathologic source of those episodes, or the etiology of his 
hepatitis C.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1).

Ultimately, the evidence reflects that the Veteran had 
exposure to hepatitis C risk factors both in service and 
subsequent to service; although he stated during the May 2009 
Board hearing that his possible hepatitis C exposure occurred 
only during service, and was limited to certain capacities, 
the record clearly contradicts some of his testimony.  Thus, 
such statements as given on the record at his May 2009 
hearing are of limited credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that 
the Board is obligated to determine the credibility of lay 
statements).  Moreover, the sole objective medical opinion of 
record does not relate the Veteran's hepatitis C to his 
military service, and there are no other objective opinions 
to contradict it.  For these reasons, service connection for 
hepatitis C is not warranted.

Because the probative and persuasive evidence of record does 
not relate his hepatitis C to his military service, the 
preponderance of the evidence is against the Veteran's claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
December 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in a March 2006 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board 
acknowledges that during the 2009 hearing the Veteran 
indicated that he may have taken a physical for employment as 
a firefighter.  However, the Veteran also stated that he 
would not have been accepted as a firefighter if he had 
hepatitis.  Given the objective evidence of record and the 
Veteran's testimony, no additional action in this regard is 
needed.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  The Veteran has not 
indicated, and the record does not contain evidence that he 
is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request 
and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159(c)(2).  A VA examination was conducted in 
May 2006; the Veteran has not argued, and the record does not 
reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, a VA opinion was 
obtained in March 2007.

Additionally, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (holding that the entire record must be 
reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


